Exhibit 10.32
 
 
 
Equity Transfer Agreement


This Agreement is entered into as of December 18, 2018 in Shanghai by and
between the following two parties.
 
Transferor: Heilongjiang Xinda Enterprise Group Company Limited (hereinafter
referred to as Party A)
 
Transferee: Gao Xiaohui (hereinafter referred to as Party B)
 
Heilongjiang Xinda Enterprise Group Shanghai New Materials Sales Co., Ltd.
(hereinafter referred to as Target Company) has a registered capital of RMB 50
million yuan, which is subscribed by Party A, accounting for 100%; according to
relevant laws and regulations, the parties to this Agreement, through friendly
consultations, reach the terms as follows:
 
Article 1 Equity Transfer Object and Transfer Price
 

1.
Party A shall transfer 100% of the equities of the Target Company (that is, a
subscribed capital contribution of RMB 50 million yuan) to Party B at a price of
RMB 50 million yuan.

2.
Other rights attached to the equities shall be transferred along with the
transfer of such equities.

 
Article 2 Commitments and Warrants
 
Party A warrants that the equities transferred to Party B as stipulated in
Article 1 hereof are legally owned by Party A, and Party A has full and
legitimate rights of disposal. Party A warrants that there is no pledge or other
security right on the equities under transfer, and the equities are not subject
to any third party’s recourse.
Article 3 Liability for Default
In case of any default, the defaulting party shall assume all legal
responsibilities.
Article 4 Dispute Resolutions
This Agreement shall be governed by and construed in accordance with the
relevant laws of the People’s Republic of China.
Any dispute arising out of or in connection with this Agreement shall be settled
through friendly negotiations by the parties. Should the negotiations fail, such
dispute may be directly rendered to the people’s court for litigation.
Article 5 Miscellaneous

1.
This Agreement is made in triplicate, with each party holding one copy, and the
Target Company holding one copy to be used for relevant formalities.

2.
This Agreement shall come into effect upon the signing by each party.

Party A: 
Heilongjiang Xinda Enterprise Group Company Limited   
December 18, 2018   
 
Party B:
Gao Xiaohui
December 18, 2018
 
 
 
 
 
 





 